Bard, Attorney General,
We have your request to be advised as to whether you as Governor may appoint to membership in the Pennsylvania Liquor Control Board a person whose previous appointment to such office has been rejected by the Senate.
The Pennsylvania Liquor Control Board was created by the Act of November 29, 1933, P. L. (special session) 13. Section 1 of the act provides that the board shall consist of three members “to be appointed by the Governor by and with the advice and consent of two-thirds of all the members of the Senate.” The remaining provisions concerning tenure in office are substantially similar to those contained in the Act of May 21,1937, P. L. 774, creating the Pennsylvania Turnpike Commission. Section 6 of the act makes the board subject to the provisions of The Administrative Code of April 9,1929, P. L. 177.
Except for the fact that members of the Pennsylvania Liquor Control Board are also subject to the provisions of The Administrative Code, the same reasoning and conclusions would be applicable to your power of reappointing rejected nominees to membership in that board as applied to a similar situation arising with reference to rejected appointees to membership in the Pennsylvania Turnpike Commission. In Reappointment of Turnpike Commissioners, 34 D. & C. 89, you were advised that you had the power to reappoint to membership in the Pennsylvania Turnpike Commission a person whose previous appointment to such office had been rejected by the Senate. This decision was predicated upon the opinion of the Supreme Court in Commonwealth ex rel. v. Snyder et al., 261 Pa. 57 (1918).
For the same reasons you are advised that you may reappoint to membership in the Pennsylvania Liquor Control Board a person whose previous appointment to such office has been rejected by the Senate. This appointment cannot be made until the close of the present session of the Senate and should be for a term of office which will expire at the end of the next session of the Senate.